? by the People from an order of the Supreme Court, Westchester County, dated March 10, 1975, which granted the branch of defendant’s motion which sought to dismiss the indictment. Order modified, as a matter of discretion in the interest of justice, by adding thereto a provision permitting the People to resubmit the charges against the defendant to the Grand Jury. As so modified, order affirmed. While we believe that, under the circumstances presented, the Criminal Term acted properly in dismissing the indictment, we also believe that the People should have been permitted to resubmit the charges to the Grand Jury. Cohalan, Acting P. J., Margett, Damiani and Mellen, JJ., concur.